Citation Nr: 0015099	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 1, 1996, 
for a grant of a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Robert D. Little, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1967 to January 1969.

In August 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, increased the 
rating for the veteran's service-connected PTSD from 70 to 
100 percent and assigned an effective date of March 1, 1996.  
He appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date.  In June 1999, in support of his 
claim, the veteran testified at a hearing at the RO before a 
local hearing officer and, in February 2000, the veteran 
testified at another hearing at the RO before the undersigned 
member of the Board.


FINDINGS OF FACT

1.  The veteran had an antisocial (passive-aggressive) 
personality disorder prior to entering the military; the 
doctors who examined him prior to and contemporaneous with 
his date of induction into military service concluded that it 
was not considered disabling and was not of sufficient 
severity to disqualify him from serving on active duty.

2.  The veteran eventually was medically discharged from the 
military due to the severity of residuals of multiple shell 
fragment wounds (shrapnel wounds/SFWs) that he had sustained 
while in combat in Vietnam.

3.  At the time of his separation from the military on 
January 23, 1969, the veteran filed claims for VA 
compensation or pension benefits for the residuals of SFWs, 
and for recurring headaches and a dental condition; there is 
no indication that he claimed entitlement to benefits for 
psychiatric illness.

4.  In July 1969, and later in January 1970, the RO denied 
claims for VA compensation or pension benefits because, 
despite being given opportunities to do so, the veteran had 
failed to report for medical evaluations that were necessary 
to properly adjudicate his claims; he did not thereafter 
contact VA within 1 year to indicate a willingness to undergo 
the requisite medical evaluations.

5.  The veteran indicated a willingness to be examined by VA 
for compensation purposes in a written statement that was 
received on July 6, 1983; subsequently, in August 1987, his 
claim for service connection for PTSD was granted and the RO 
assigned a 50 percent rating for it, effective from July 6, 
1983; he did not appeal the rating or effective date 
assigned.

6.  In March 1990, the RO confirmed the 50 percent rating for 
PTSD and apprised the veteran of its decision and of his 
procedural and appellate rights; he did not appeal.

7.  In August 1994, the RO increased the rating for PTSD from 
50 to 70 percent, effective from December 6, 1993, the date 
of the veteran's claim for a higher rating; he did not appeal 
the rating or effective date assigned.

8.  The next communication alleging that a rating higher than 
70 percent was warranted for PTSD was received at the RO in 
Phoenix on March 1, 1996.

9.  In August 1996, the RO increased the rating for PTSD from 
70 to 100 percent, on the basis of the claim received on 
March 1, 1996, and evidence obtained thereafter.

10.  Implied claims of error in previous adjudications amount 
to nothing more than a dispute with how the facts were 
weighed.


CONCLUSION OF LAW

An effective date earlier than March 1, 1996, for the award 
of the 100 percent rating for the PTSD is not warranted.  38 
U.S.C.A. §§ 101, 105, 1110, 1155, 5107, 5110, 7105 
(West 1991); 38 C.F.R. §§ 3.105, 3.109, 3.155, 3.157, 3.158, 
3.303, 3.400, 3.655 (1999); 38 C.F.R. § 19.153 (1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleged during his hearings, and in several 
written statements that he is entitled to an effective date 
of January 24, 1969, for the 100 percent rating for his PTSD 
because he had very severe psychiatric ("emotional") 
impairment even prior to service, which clearly was 
documented in his records and which should have precluded him 
from being accepted into the military in the first place-
particularly since his symptoms inevitably would worsen as a 
result of combat against enemy forces while in Vietnam.  He 
also alleged that his symptoms were, in actuality, early, 
prodromal manifestations of his later-diagnosed PTSD, and 
that he earnestly attempted to file a claim with VA in 1969 
for his psychiatric impairment, but that he was told by 
administrative personnel at the RO that, since he was still 
on the Temporary Disability Retired List (TDRL) due to SFWs 
that he had sustained in combat in Vietnam, he was not yet 
classified as a "veteran" per se, and, therefore, could not 
have received compensation benefits at that time from VA, 
even if ultimately shown to have been warranted.  He says 
that such information was misleading, to his detriment, and 
that his failure to file a claim should consequently not be 
used to penalize him in his current appeal, especially since 
he had very severe psychiatric impairment even then and could 
not possibly have known otherwise.  He also asserts that his 
psychiatric difficulties explained his failure to report for 
the VA medical evaluations that were scheduled in connection 
with his initial claim.

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that in increase in 
disability had occurred, if application 
is received within one year from such 
date.

See also 38 C.F.R. § 3.400(o)(2) (1999) (to the same effect); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98 (Sept. 23, 1998).  

The veteran underwent a pre-induction medical evaluation in 
November 1965, and there were no signs, symptoms or other 
clinical indications that he had or possibly may have had a 
psychiatric disorder of any sort.  The examiner indicated 
that the veteran was physically and mentally qualified for 
service in the military.  The veteran later underwent another 
pre-induction medical evaluation in January 1967, and he 
indicated that he had "no complaints of any nature" at that 
time.  But, after clinically evaluating him, the examining 
physician made a notation that the veteran had neurologic 
and/or psychiatric impairment, but it was not considered 
disabling or of sufficient severity to disqualify him from 
serving on active duty in the military.

The veteran was inducted into the military on July 5, 1967.  
A few days later, on July 10, 1967, he underwent a 
psychiatric evaluation in an outpatient mental health clinic, 
on referral, and it was noted that he had been receiving 
treatment for an undiagnosed "mental disorder" for about 
3 months.  His history of that treatment prior to service was 
documented in a letter that he presented from his primary 
care physician expressly denoting this.  The diagnosis at the 
conclusion of the mental status evaluation was antisocial 
personality disorder, which the examining psychiatrist 
indicated was manifested by the veteran fighting with his 
family, a poor work and school history, an inability to 
accept orders, and poorly controlled anger.  Medication was 
prescribed, but a few days later, on July 21, 1967, the 
veteran received a referral for another appointment at the 
outpatient mental health clinic, which originally was 
scheduled for July 24, 1967, but was not actually held until 
the following day, on July 25, 1967.  When seen on that date, 
he complained of experiencing "anxiety."  He again received 
a prescription for medication, and he was told to return to 
the clinic for follow-up treatment in 5 weeks.  He underwent 
another psychiatric evaluation only two days later, on July 
27, 1967, which included a personal interview and a review of 
his pertinent history and health record.  Once completed, the 
examining psychiatrist indicated that "there was no evidence 
of any mental condition which would warrant consideration for 
hospitalization, treatment, or disposition through medical 
channels."  The examiner further indicated that the veteran 
was "considered to be sane and responsible, capable of 
distinguishing right from wrong, and of adhering to the 
right," and that he possessed "sufficient mental capacity 
to act in his own behalf in any administrative procedures."  
The examiner went on to note that the veteran's difficulties 
appeared to originate from his chronic, severe, and 
emotionally unstable personality disorder, which was 
manifested by anxiety and low motivation.  The examiner 
indicated that the status of the veteran's psychiatric 
impairment was not such that it precluded him from further 
military duty-except that the degree to which his behavior 
rendered him unsuitable for military service would have to be 
determined by his command, and any administrative action 
as deemed appropriate by the command instituted on that basis 
in the event that rehabilitative measures proved ineffectual.  
The examiner also determined that the veteran's psychiatric 
impairment existed prior to his entering the military (EPTS), 
that it would be appropriate to grant him psychiatric 
clearance for any administrative action, but that, due to his 
diagnosis, he could not receive a security clearance.

A doctor who examined the veteran on October 11, 1967, for a 
litany of complaints (e.g., transient abdominal spasms, 
occasional vomiting, fever, diarrhea, etc.), observed that he 
was "a nervous individual," and that his fever, diarrhea 
and other upper respiratory infection (URI) symptoms were 
probably a self-illuminating illness that was gone, that his 
abdominal complaints and vomiting were most likely 
functional, with no organic basis, but that he may have had a 
urinary tract infection.  Later that month, on October 24, 
1967, the veteran underwent another psychiatric evaluation.  
The examining psychiatrist indicated that the veteran 
reportedly had not made an attempt to adjust to life in the 
military, noting that he was very quick to point out that he 
did not like the Army, and that he never did anything that he 
did not like to do.  The examining psychiatrist also 
indicated that the veteran had a life-long pattern of asocial 
and antisocial adjustment, and that he had led a rather 
marginal life-using drugs, working infrequently, dropping 
out of school at a young age, and eventually being 
apprehended by the police.  The examining psychiatrist 
reiterated that the veteran had an antisocial personality 
disorder, and that, additionally, it was apparent that he had 
borderline intellectual and social endowments.  Consequently, 
because of his poor endowments, it was apparent that he often 
was frustrated, which, in turn, caused him to turn bitterly 
against society and people who were better off than him.  The 
examining psychiatrist summarized that the veteran was a very 
poor candidate for effective soldiering, although he had no 
psychiatric illness other than the antisocial personality 
disorder, and that he was cleared for any administrative 
decision deemed appropriate by his command.  The veteran 
again complained of experiencing excessive "nervousness" 
during a clinical consultation later that month, on October 
27, 1967.

On May 6, 1968, during a mortar attack on his base in 
Vietnam, the veteran sustained multiple SFWs to his lower 
extremities and other areas of his body.  The residuals of 
the trauma included partial paralysis of his right peroneal 
nerve and scars and retained foreign bodies (RFBs) involving 
his shoulders, left hand, and lower extremities.  While being 
treated for his injuries during the ensuing weeks, both at a 
hospital in Japan and, later, at St. Albans Navy Hospital in 
New York, he continued to complain of experiencing extreme 
"nervousness" and "anxiety," for which his doctors usually 
prescribed medication (e.g., Thorazine and Librium).  During 
a consultation on May 27, 1968, the veteran acknowledged that 
he always had been a somewhat tense, nervous and impulsive 
("hot tempered" and fearful) youngster, who frequently got 
into fights and frequently played hooky from school, that he 
twice was suspended from school for this, that he was 
rebellious and engaged in early antisocial behavior, and that 
by age 14, he was in trouble with the police.  He also 
acknowledged that, at age 16, he was arrested for car theft, 
that he continued to rebel and get into fights, and that he 
had arguments with his girlfriend and, after a physical 
altercation with her, agreed to see a psychiatrist, whom he 
saw for "3 or 4 visits."  He said that, shortly thereafter, 
he joined the Army.  He went on to acknowledge that, once in 
the Army, he had found it difficult to get along at first, 
until being treated with tranquilizers, which had allowed him 
to "function adequately."  He said that he had not had any 
serious disciplinary action taken against him while in the 
Army.  At the conclusion of the mental status evaluation, the 
examining psychiatrist indicated that, based on the veteran's 
life-long history of impulsiveness, anger, outbursts, 
antisocial behavior, and poor frustration tolerance, his 
diagnosis of passive-aggressive personality disorder was 
established, and that, from a psychiatric point of view, 
he was not in need of hospitalization.  However, he continued 
to be treated on an outpatient basis with medication and, 
during a follow-up consultation a few days later, on May 31, 
1968, it was indicated that he was experiencing "less 
anxiety."  Subsequently prepared records, from various 
consultations in June 1968, also show treatment with 
medication.

In October 1968, due to lingering physical impairment related 
to the multiple SFWs that he earlier had sustained, the 
veteran was examined by a medical board to determine whether 
he could continue serving on active duty.  The medical board 
concluded in November 1968 that he could not because of 
the severity of his wounds-in particular, the partial 
(incomplete) paralysis of his right sciatic nerve, which 
required that he use a long leg brace.  The medical board 
therefore referred his case to a physical evaluation board 
(PEB), which agreed that he should be medically discharged 
from the military due to the extent of his physical 
disability from the SFWs.  He subsequently was medically 
discharged from the military on January 23, 1969, and 
immediately placed on the TDRL.  He began receiving his 
disability retired pay effective January 24, 1969.

At the time of his separation from the military, the veteran 
filed claims for VA compensation or pension benefits, but he 
did not allege or otherwise suggest that he was entitled to 
benefits for his psychiatric impairment.  Rather, his claims 
concerned only the multiple SFWs that he had sustained during 
service, in addition to headaches and a dental condition.  
The RO thereafter scheduled him for a VA medical evaluation 
in connection with his claims, which evaluation was to be 
conducted in May 1969, but he failed to report for the 
examination.  The RO sent him a letter in July 1969 notifying 
him that he needed to undergo the examination, and that, 
since he had failed to report for it, his claim was being 
denied.  The RO also notified him that no further action 
would be taken on his claims unless he expressed a 
willingness to undergo the necessary examination, by signing 
and returning the letter, and that, upon receipt of his 
response, his examination would be rescheduled and, once 
completed, his claim reconsidered.  The RO subsequently 
rescheduled his VA medical evaluation for January 1970, but 
he failed to report for that examination also.  Consequently, 
the RO sent him another letter later in January 1970, which 
was identical to the earlier one, again notifying him that no 
further action would be taken on his claims unless he 
expressed a willingness to undergo the necessary examination.  
He did not thereafter respond to the RO's letter within 1 
year.  Thus, he abandoned his initial claims in 1969 by not 
reporting for the necessary medical examinations, despite 
being given two opportunities, so he cannot, in turn, receive 
an effective date retroactive to January 24, 1969-especially 
since, contrary to what he now claims, he did not even allege 
or suggest in his initial application that he was entitled to 
any benefits for a psychiatric disorder.  See 38 C.F.R. 
§§ 3.109, 3.158, 3.655.  Although he says that he did not 
request benefits for a psychiatric disorder at that time 
because he was told by administrative personnel at the RO 
that he was not yet a "veteran" for VA compensation 
purposes (due to the fact that he was still on the TDRL), his 
actions during the time in question strongly suggest 
otherwise.  (Any misleading advice did not prevent him from 
filing his other claims for the residuals of his multiple 
SFWs, or for his headaches and the dental condition-which 
also required status as a "veteran."  See 38 U.S.C.A. 
§§ 101(2), 105, 1110.)  To have filed claims for some 
conditions, while not others, meant that he at least had a 
general awareness and recognition of the VA adjudication 
process, despite the severity of any psychiatric impairment 
that he may have had, and, hence, he could just as well have 
filed a claim for a psychiatric disorder, which he clearly 
did not do until many years later, on July 6, 1983, long 
after he had been removed from the TDRL-and permanently 
retired from the military-which occurred on May 1, 1972.

It was not until filing a claim on July 6, 1983, that the 
veteran indicated a willingness to report for a VA medical 
evaluation for compensation purposes.  Although the RO 
subsequently denied his claim for service connection for a 
psychiatric disorder in November 1983, and later in March 
1985 after considering additional evidence, he appealed the 
RO's November 1983 decision.  Service connection was granted 
ant the RO assigned a 50 percent rating for the PTSD pursuant 
to 38 C.F.R. § 4.132, Code 9411 (1988), for "considerable" 
social and industrial impairment, with an effective date of 
July 6, 1983, the date of the veteran's claim.

The RO confirmed the 50 percent rating for the PTSD in March 
1990 after considering even more evidence, including records 
of treatment dated in May 1989 at The Holliswood Hospital and 
the report of a VA compensation examination the veteran had 
undergone a few months later, in October 1989.  The RO 
notified him of the decision, and of his procedural and 
appellate rights, in April 1990, and he did not appeal for a 
higher rating or for an earlier effective date for his 
rating.

In August 1994, the RO increased the rating for the PTSD from 
50 to 70 percent, for "severe" social and industrial 
impairment according to 38 C.F.R. § 4.132, Code 9411.  The RO 
assigned an effective date of December 6, 1993, for the 
70 percent rating because on that date one of the veteran's 
treating psychologists had submitted a statement indicating, 
among other things, that the PTSD had increased in severity.  
The RO treated that statement as a claim for a higher rating 
for PTSD-and for a total disability rating based on 
individual unemployability (TDIU), which it also granted-and 
assigned an effective date coinciding with the date of the 
claim.  Later in August 1994, the RO notified the veteran of 
the decision, and of his procedural and appellate rights, but 
he did not appeal either the 70 percent rating or the 
effective date of it.

On March 1, 1996, the RO in Phoenix received a written 
statement from the veteran's representative alleging, among 
other things, that a rating higher than 70 percent should be 
assigned for the PTSD.  In August 1996, after considering the 
representative's statement and another statement (dated in 
July 1996) from one of the veteran's treating psychologists, 
the RO increased the rating for the PTSD from 70 to 100 
percent and assigned an effective date of March 1, 1996, the 
date the RO in Phoenix, which has jurisdiction over the 
veteran's case, received his representative's statement.  
This appeal for an earlier effective date ensued.

Although the veteran and his representative argue that an 
earlier effective date is warranted for the 100 percent 
rating for the PTSD, the Board finds that an earlier 
effective date may not be assigned.  The veteran abandoned 
his initial claim in 1969 (even were the Board to assume, for 
the sake of argument, that he had filed or intended to file a 
claim during that year) and he did not appeal any of the 
subsequent decisions made through 1994 concerning his PTSD, 
either with respect to the rating or effective date assigned.  
38 C.F.R. § 3.158 (after a claim is abandoned, if benefits 
are established, the effective date for the award is the date 
of the new claim); 38 C.F.R. § 3.400(r) (when a claim is 
denied and no appeal made, the effective date for an award 
subsequently made is the date of receipt of the reopened 
claim or date entitlement arose, whichever is later).  It was 
not until the RO's most recent decision in August 1996, 
assigning the March 1, 1996, effective date for the 100 
percent rating for the PTSD, that the veteran's 
representative submitted a statement in rebuttal contesting 
the effective date assigned, which the RO, in turn, construed 
as a claim.  

When, as here, there have been prior determinations as to the 
proper rating to be assigned-as there were when the RO 
assigned the initial 50 percent rating for the PTSD, in March 
1990 when the RO confirmed the 50 percent rating, and again 
in August 1994 when the RO increased the rating from 50 to 70 
percent-any subsequent claim based on the same factual basis 
may not be considered.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999); 38 C.F.R. § 19.153 (1969).  
Consequently, since the RO sent the veteran adequate notice 
following each of those earlier decisions, and because he did 
not timely appeal either the rating or effective date 
assigned in any of those decisions, they all have become 
final and binding determinations, and the evidence that was 
available to the RO when it decided his claim during those 
years may not now be used as a basis for establishing that he 
deserved the 100 percent rating earlier.  See Best v. Brown, 
10 Vet. App. 322, 325 (1997) (for a VA decision to become 
final and binding, it is required that the claimant receive 
written notification of the decision); see also 38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103, 19.25 (the written 
notification must explain the reasons for the decision and 
apprise him of his procedural and appellate rights).  Only 
when the claimant does not receive proper notification of the 
decision denying his claim does the usual one-year limit for 
timely appealing the decision not begin to run.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 
6 Vet. App. 518 (1994).  However, there is no indication that 
the notification of any decision was deficient.

Furthermore, because all of those earlier RO decisions, prior 
to the one in August 1996 assigning the March 1, 1996, 
effective date, became final and binding on the veteran, the 
Board can only look to any claims filed and to the facts 
established by the evidence received after the most recent 
action in August 1994, for determining the proper effective 
date for the assignment of the 100 percent rating.  Moreover, 
for these purposes, the provisions of 38 U.S.C.A. 
§ 5110(b)(2) refer to the date an "application" is received 
by VA.  "'Application' is not defined in the statute.  
However, in the regulations, 'claim' and 'application' are 
considered equivalent and are defined broadly to include 'a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.'"  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 3.1(p) (1991)).  
In the veteran's case, no such communication was received 
from the veteran or his representative after the August 1994 
RO decision until March 1, 1996, when the representative 
submitted the statement alleging, among other things, that a 
higher rating was warranted for the PTSD.

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  This 
may be done after a formal claim for compensation has been 
allowed.  38 C.F.R. § 3.157(b) (1999).  Also, pursuant to 
38 C.F.R. § 3.155, any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, either from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
other person acting as the next friend of the claimant who 
is not sui juris, may be considered an informal claim-
provided that it identifies the benefit sought, and if, after 
being notified by VA of the need to complete an application 
in the manner prescribed by the Secretary for a formal claim, 
it thereafter is received within one year.  See also 
38 U.S.C.A. § 5101(a).  In the veteran's case, although some 
of the qualifying medical evidence of record, including that 
pertaining to treatment the veteran received for psychiatric 
illness during 1967 by a private physician, could possibly 
have constituted an informal claim for benefits to show that 
he was 100 percent disabled, and possibly even earlier, this 
evidence was not actually received by VA until many years 
later, after the March 1996 claim.  Thus, given the prior 
final denials, and the prohibition against assigning an 
effective date any sooner than the reopened claim, the Board 
finds that the preponderance of the evidence is against the 
claim for an earlier effective date.

The only possible remaining theory of entitlement to an 
earlier effective date lies in the notion that the RO 
committed clear and mistakable error (CUE) in some or all of 
its earlier decisions by not granting a 100 percent rating 
for the PTSD.  See 38 C.F.R. § 3.105(a).  Neither the veteran 
nor his representative has explicitly raised a claim of CUE, 
but the Board will address this question nonetheless-
particularly since some of their statements and hearing 
testimony reasonably could be construed as alleging CUE in 
some or all of the RO's earlier decisions, and since a 
finding of CUE would remove the finality and binding effect 
of those decisions and, thus, raise the possibility of 
assigning an earlier effective date.  For CUE to exist:  
1) either the correct facts, as they were known at the time 
of the decision in question, were not before the adjudicator, 
i.e., more than a simple disagreement with how the facts were 
weighed or evaluated, or the statutory or regulatory 
provisions extant at that time were incorrectly applied, 2) 
the error must be "undebatable" and the sort which, had it 
not been made, would have "manifestly changed" the outcome 
of the decision, and 3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.  Russell, 3 Vet. App. at 313.  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A mere disagreement with how the 
RO evaluated the facts or weighed the evidence is 
insufficient to warrant a finding of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

All of the veteran's arguments in support of his claim 
essentially amount to a disagreement with how the RO weighed 
the evidence or evaluated the facts in its earlier decisions.  
For example, the veteran and his representative allege that 
the veteran should never have been accepted into the military 
in the first place, particularly since there was medical 
evidence from his own treating physician indicating that he 
was suffering from significant psychiatric ("emotional") 
impairment even prior to service.  However, accepting the 
veteran into the military, with a known history of 
psychiatric illness, was not a determination of VA, but 
rather, was a decision of the service department. 

The veteran and his representative also argue that VA 
essentially should excuse the veteran from not having filed a 
claim for his psychiatric illness prior to when he did 
because the severity of it precluded him from doing so.  Of 
note, they claim that he "went into [his] basement" in 
1973, or thereabouts, and essentially began living a life of 
a total recluse, and that it was not until years later, in 
1983, that he actually got the help and treatment that he so 
desperately needed to recognize that a claim should be filed 
because benefits were warranted.  But this, while 
unfortunate, is not a legal basis for assigning an earlier 
effective date, as none of the earlier RO decisions was 
timely appealed, and none was clearly and mistakably 
erroneous.  Therefore, the date of receipt of the claim on 
March 1, 1996, is controlling in this case.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The arguments made by 
the veteran amount to a request for equitable relief, which 
relief the Board is not in a position to provide.  
38 U.S.C.A. §§ 503, 7104(a) (West 1991).


ORDER

An effective date earlier than March 1, 1996, for the award 
of the 100 percent rating for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

